Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                        Remarks
This Office Action fully acknowledges Applicant’s remarks filed on December 6th, 2021 and February 11th, 2022.  Claims 1, 3-9, 11, 12, 14-16, and 29 are allowed.  Claims 2, 10, 13, and 17-28 are canceled.

Drawings
The drawings were received on February 11th, 2022.  These drawings are acceptable.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kari Footland on February 17th, 2022.

The application has been amended as follows: 


1. (currently amended) A biochip device for excitation by an excitation light having a wavelength, the biochip device comprising:
a multimode waveguide that is formed as a plate, with a thickness in a range supporting multiple light-propagating modes at the excitation wavelength, the multimode waveguide having a top face, a bottom face, and a side wall connecting the top face and the bottom face, the top face including a first portion and a second portion, the second portion carrying chromophore elements emitting fluorescence in response to the excitation light by guided waves having an evanescent portion, the chromophore elements being used to detect molecular attachments; 
a light-diffusing element configured to diffuse the excitation light incoming from a direction out of the plane of the waveguide into the waveguide in a plurality of modes propagating inside the waveguide in the plane of the waveguide as guided waves and having a disordered spatial distribution of refractive index, the light-diffusing element diffusing the excitation light into the waveguide at one of: (i) the first portion of the top face, and (ii) a portion of the bottom face opposite the first portion of the top face through the waveguide to the second portion carrying the chromophore elements, the light-diffusing element being a frosted portion formed as part of the one of: (i) the first portion of the top face, and (ii) the portion of the bottom face opposite the first portion of the top face at which the excitation light is diffused into the waveguide; and 
a layer disposed on the top face or the bottom face of the waveguide, the layer having a refractive index smaller than the refractive index of the waveguide material 

4. (currently amended) The device according to claim 3, wherein the layer 





14. (currently amended) The device according to claim 1, wherein the layer is configured to extract guided modes for which the effective index is less than or equal to a predetermined threshold value from the plurality of modes from the waveguide.

15. (currently amended) The device according to claim 1, further comprising a plurality of pads disposed at the second portion, the plurality of pads being configured to receive probe molecules deposited thereon, the chromophore elements being configured to hybridize with the probe molecules deposited on the pads.


Allowable Subject Matter
Claims 1, 3-9, 11, 12, 14-16, and 29 are allowed.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Metspalu, Dabby, and Brady, does not teach or fairly suggest a biochip device as particularly recited in claim 1, wherein the light-diffusing element diffusing the excitation light into the waveguide at one of: (i) the first portion of the top face, and (ii) a portion of the bottom face opposite the first portion of the top face through the waveguide to the second portion carrying the chromophore elements, the light-diffusing element being a frosted portion formed as part of the one: (i) the first portion of the top face, and (ii) the portion of the bottom face opposite the first portion of the top face, in accordance with the chosen item (i) or (ii) above, at which the excitation light is diffused, and further wherein a layer is disposed on the top face or bottom face of the waveguide, the layer having a refractive index smaller than the refractive index of the waveguide material such that some of the light-propagating modes are extracted from the waveguide and refracted inside the layer, the layer being separated from the light-diffusing element.
Metsapalu discloses a waveguide biosensor with a frosted edge portion as a light-diffusing element and alternatively discloses providing a refractive index-matching layer between a light-receiving prism and the waveguide for minimizing optical translational losses. 

As Metspalu does not indicate or suggest a need for mode filtering, and further as in Dabby and Brady do not particularly provide a layer on the waveguide which has a refractive index smaller than the waveguide for extracting some guided modes, a proper combination is not seen to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Interview Summary
Examiner and Applicant’s representative discussed the found prior art of Dabby and Brady, wherein Examiner agreed that Dabby and Brady did not provide to remedy the deficiency of Metspalu to disclosing the claimed layer of smaller refractive index for extracting some light-propagating modes from the waveguide and being refracted in the layer.  Examiner further discussed correcting an antecedent basis issue within claim 1, as well as removing redundant language within dependent claim 4, further clarifying the 

Response to Arguments
Applicant’s arguments filed December 6th, 2021 and February 11th, 2022, with respect to claims have been fully considered and are persuasive in constitution with the above-discussed Examiner’s Amendment.  The rejection of claims 1, 3-9, 11, 12, 14-16, and 29 has been withdrawn. 












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dabby et al. (USPN 3,891,302) and Brady (US 2004/0017991) are relevant to Applicant’s field of endeavor as seen from the discussion above in the Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEIL N TURK/Primary Examiner, Art Unit 1798